ELLISON, J.
The plaintiff is the husband of Annie Wood who was injured by falling through defendant’s depot platform at what is known as its Fifteenth street depot, in Kansas City, Missouri, which is a transfer point on defendant’s road where passengers change from the ordinary street car to the cars which run to Independence, Missouri, a distance of near eight miles. Mrs. Wood and her daughter had been to a “flower show” in Kansas City, October 6, 1897. and were returning to Independence. While on the platform at Fifteenth street, for the purpose of taking the Independence car, a part of the platform which was built over a ravine, fell, precipitating Mrs. Wood, her daughter, and many other passengers, to the ground below, a distance of fifteen or twenty feet. Mrs. Wood was seriously injured. She and her daughter and this plaintiff each brought'suit for damages; that of this plaintiff being for loss of the services and society of his wife. Each of the cases was transferred to Cass county. They were there tried together and the jury returned a verdict for each of the plaintiffs. The daughter’s case was compromised. The sum recovered by Mrs. Wood was within the appellate jurisdiction of the Supreme Court, while that recovered by this plaintiff was within the appellate jurisdiction of this court. An appeal was taken and respectively prosecuted to these courts.
The principal points relied upon for reversal are, first, that the evidence failed to make a case of negligence against defendant; and, second, that error was committed in receiving, over defendant’s objection, certain evidence from a physician called in behalf of plain'tiff.
*375The case of Mrs. Wood has been decided by the Supreme Court (181 Mo. 433), and both these points have been ruled against defendant and the judgment affirmed. We refer to that case for a detailed statement of the facts. That case fully applies to and determines this, and hence we affirm the judgment.
All concur.